Exhibit Contact: James H. Foglesong Chief Financial Officer Phone: (219) 873-2608 Fax: (219) 874-9280 Date:October 23, 2008 FOR IMMEDIATE RELEASE Horizon Bancorp Announces Third Quarter and Year-to-Date Earnings Michigan City, Indiana (NASDAQ-GM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the quarter and nine months ended September 30, 2008. Net income for the third quarter of 2008 was $1.3 million or $.41 per fully diluted share.This compares to $2.3 million or $.70 per fully diluted share for the same quarter of the prior year.Year-to-date net income was $6.85 million or $2.11 per fully diluted share compared to $6.13 million or $1.89 per fully diluted share for the same period of the prior year. This represents an 11.7% increase in year-to-date net income. Craig M.
